TDCJ Offender Details                                                                                                       Page 1 of2


                                                                                          ['[I TDCJ Home      -      New Offender Search




 Offender Information Details
 L    ,""
            Return to Search list
            o'>   ,:.   •'•   '·   ••••'   •"''"'




 SID Number:                                                               08069590
 TDCJ Number:                                                              01842363

 Name:                                                                     BAL TRIP,HENRY ALLEN

 Race:                                                                     B
 Gender:                                                                   M

 DOS:                                                                      1990-02-22

 Maximum Sentence Date:                                                    2020-02-21

 Current Facility:                                                         STILES

 Projected Release Date:                                                   2016-02-08

 Parole Eligibility Date:                                                  2013-12-12

 Offender Visitation Eligible:                                             YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and                                             •
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                                              Offender is not scheduled for release at this time.

 Scheduled Release Type:                                              Will be determined when release date is scheduled.

 Scheduled Release Location:                                          Will be determined when release date is scheduled.



     Parole Review Information

 Offense History:
     Offense                                                  Sentence                               Sentence (YY-
                                                    Offense                    County   Case No.
      Date                                                      Date                                   MM-D D)
     2007-12-01                            POSS PROH WPN      2008-07-11       HARRIS    1143986           2-00-00

     2012-11-02                            POSS COCAINE 4-    2013-02-26       HARRIS 136677301010         7-00-00
                                                                                (




http://offender. tdcj. state. tx. us/OffenderSearch/offenderDetail.action ?sid=08069590                                       3/18/2015